department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list a ep b a legend taxpayer a financial_institution b financial_institution c financial_institution d ira x amount u o w u h h u o h dear this is in response to a letter received date as supplemented by faxed correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial_institution b’s refusal to accept funds for rollover even though the day period had not expired taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained at financial_institution b under the rules of sec_408 of the code a home and contacted several banks and mortgage companies for advice on how to obtain the necessary funds to do so instructed by representatives of financial institutions b and d to withdraw funds from ira x to use for the purchase of the home and to obtain a bridge loan in the amount of amount to repay ira x within the 60-day period taxpayer a represents that he intended to purchase taxpayer a further represents that he was on date taxpayer a represents that he instructed his broker at financial_institution b to wire transfer amount from ira x to a taxable account at financial_institution c for the purpose of using the funds to purchase a home taxpayer a further represents that on date amount was transferred from ira x to financial_institution c taxpayer a further represents that he received approval from financial_institution d for the loan to return amount to ira x on date taxpayer a represents that on the morning of date days after receiving amount he was contacted by his broker at financial_institution b who left him a message that amount must be redeposited into ira x that day to comply with the day rollover period taxpayer a stated that when he received the message that afternoon he contacted the broker to redeposit amount but was told by the broker that it was too late to redeposit the funds into ira x taxpayer a represents that the broker refused to accept the loan funds for redeposit into ira x stating that because the loan funds would not post to ira x until after expiration of the 60-day rollover period financial_institution b would not accept the funds taxpayer a has submitted documentation from his broker dated date which corroborates and substantiates the information provided by taxpayer a based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount within the day period prescribed by sec_408 of the code was due to the refusal of financial_institution b to accept the funds for rollover even though the day period had not yet expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘ if you wish to inquire about this ruling please contact xxxxxxxxxxxkxxx government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely c bt a wald carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
